Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  The claims are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claims 1, 2, 6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the claims does not clearly define the connection and structured elements that is read on the drawings.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
In claims 1, 6 and 11, the recitation of an inertia-damping response to dynamics of a motor shaft of the motor. The specification fails to clearly define in such a way that one of ordinary skill in the art can infer the true meaning of the applicant’s intention of the limitation.
In claim 2 and 8, the recitation of an integrator which receives the estimated motor velocity from the model and outputs an estimated position of the motor fails to define what the integrator is in such a way that would enable the examiner to perform a proper search and understand in such a way that one of ordinary skill in the art can infer the true meaning of the applicant’s intention of the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. 2013/0026963 in view of Shoji et al US 2006/0202655.

Regarding claim 1, Sonoda teach a control system of a motor (Fig. 1), the control system comprising: 
a state observer module comprising: 
a model of dynamics (See Fig. 2 Torque command and Fig. 6 as compensator) of a motor shaft (item 6) of the motor (item 2), which receives a torque command signal (torque command is outputted from the velocity control unit 12) and 
Sonoda do not teach but Shoji teach a compensated command signal (See output current at 6003) and calculates an estimated motor velocity (Para. 0050) based on an inertia-damping (disturbance (force)) response to the dynamics of the motor shaft; (Para. 0008, 0060……when torque is dropped down to zero at the target stop position, the position of the driven body is slightly turned back due to the elastic deformation charging force and the like.)
Shoji teach a compensator circuit (Para. 0048, Fig. 6) comprising a proportional-integral-derivation (PID) controller which an error signal indicating an error between a sensed position of the motor and an estimated position of the motor, and outputs the compensated command signal calculated based on the error signal and tuning parameters of the PID controller. (Shoji Para. 0052, 0053) (As to the error signal and tuning parameters of the PID controller, See combination of items 6002, 6003 and 6007 at Fig. 6)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Sonoda as per Shoji. The motivation being that when the torque of the DC motor is dropped down to zero at the target stop position, the driven body is moved by the elastic deformation charging force and the position shift occurs at the stop position. (Para. 0008)


Regarding claim 3 Sonoda teach the control system according to claim 1, further comprising: an integrator (12) which receives the estimated motor velocity (See output at item 12 Fig. 2) from the model and outputs an estimated position of the motor; (Para. 0040)
and 
an adder (17) which receives the sensed position of the motor and the estimated position of the motor and outputs the error signal (the velocity feedback signal) to the compensator circuit. (Para. 0053)

Regarding claim 4, Shoji teach the control system according to claim 1, wherein the PID controller comprises: 
a proportional controller, a derivative controller, and an integral controller;  (Para. 0052)
a lowpass filter which filters the error signal as transmitted to the derivative controller;  (Para. 0046)
and a saturation module (6003) which saturates an output of the integral controller. (Para. 0052)

Regarding claim 5, Sonoda teach the motor control system according to claim 1 but do not teach wherein the motor is a brushed motor. 
However, Parmod teach wherein the motor is a brushed motor (Para. 0017) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. 2013/0026963 in view of Shoji et al US 2006/0202655 and further in view of Yutkowitz 6,060,854. 

Regarding claim 2, the combination of Sonoda and Shoji teach the control system according to claim 1, but they do not further comprising: a 
motor-velocity based lowpass filter, wherein the model is configured to output the estimated motor velocity to the motor-velocity based lowpass filter.
However, Yutkowitz teach motor-velocity based lowpass filter, wherein the model is configured to output the estimated motor velocity to the motor-velocity based lowpass filter. (Col. 11, Ln 17-28)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Sonoda and Shoji as per Yutkowitz. The motivation being, is to provide a means for determining when the axis transitions from starting to continuous motion and when it transitions from stopped to stopping.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mikamo et al. US 2014/0207335 in view of Sonoda et al. 2013/0026963 in view of Shoji et al US 2006/0202655.

Regarding claim 6, Mikamo teach an electric power steering (EPS) system comprising: 
a motor (20);  and 
Mikamo do not teach but Sonoda teach a state observer module comprising: 
a model of dynamics (See Fig. 2 Torque command and Fig. 6 as compensator) of a motor shaft (item 6) of the motor (item 2), which receives a torque command signal (torque command is outputted from the velocity control unit 12)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Mikamo as per Sonoda. The motivation being that by using an estimated velocity of the driven 
body, estimation of a torque value can be enabled without the use of a dead zone or, in other words, without being dependent on a spring constant (coupling rigidity). (Para. 0067)
and 
The combination of Mikamo and Sonoda do not teach but shoji teach a compensated command signal and calculates an estimated motor velocity (Para. 0050) based on an inertia-damping (disturbance (force)) response to the dynamics of the motor shaft; (Para. 0008, 0060……when torque is dropped down to zero at the target stop position, the position of the driven body is slightly turned back due to the elastic deformation charging force and the like.)
Shoji teach a compensator circuit (Para. 0048, Fig. 6) comprising a proportional-integral-derivation (PID) controller which an error signal indicating an error between a sensed position of the motor and an estimated position of the motor, and outputs the compensated command signal calculated based on the error signal and tuning parameters of the PID controller. (Shoji  (As to the error signal and tuning parameters of the PID controller, See combination of items 6002, 6003 and 6007 at Fig. 6)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Mikamo and Sonoda as per Shoji. The motivation being that when the torque of the DC motor is dropped down to zero at the target stop position, the driven body is moved by the elastic deformation charging force and the position shift occurs at the stop position. (Para. 0004)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mikamo et al. US 2014/0207335 in view of Sonoda et al. 2013/0026963 in view of Shoji et al US 2006/0202655 and further in view of Kobayashi US 2018/0241334.

Regarding claim 7, the combination of Mikamo in view of Sonoda and Shoji teach the EPS system according to claim 6, further comprising: 
They do not teach a motor-velocity based lowpass filter, wherein the model is configured to output the estimated motor velocity to the motor-velocity based lowpass filter
However Kobayashi teach motor-velocity based lowpass filter, wherein the model is configured to output the estimated motor velocity to the motor-velocity based lowpass filter. (Para. 0056)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Mikamo, Sonoda and Shoji as per Kobayashi. The motivation being since the higher harmonic component, which is contained in the back-EMF of the dq-axis control system that the gain and 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mikamo et al. US 2014/0207335 in view of Sonoda et al. 2013/0026963 in view of Shoji et al US 2006/0202655 and further in view of Kobayashi US 2018/0241334.

Regarding claim 8, the combination of Mikamo in view of Sonoda and Shoji teach the EPS system according to claim 6, 
They do not teach wherein the state observer module further comprises: 
an integrator which receives the estimated motor velocity from the model and outputs an estimated position of the motor; and 
an adder which receives the sensed position of the motor and the estimated position of the motor and outputs the error signal to the compensator circuit. 
However, Kobayashi teach wherein the state observer module further comprises: 
an integrator (57) which receives the estimated motor velocity from the model and outputs an estimated position of the motor (Para. 0011) (Para. 0019, 0057); and 
an adder (56) which receives the sensed position of the motor and the estimated position of the motor and outputs the error signal to the compensator circuit. (Para. 0011)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Mikamo as per Kobayashi. The motivation being the estimated rotation potation position is .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mikamo et al. US 2014/0207335 in view of Sonoda et al. 2013/0026963 in view of Shoji et al US 2006/0202655 and further in view of Pramod US 2021/0167703.
 

Regarding claim 10, the combination of Mikamo in view of Sonoda and Shoji teach the EPS system according to claim 6, but they do not teach wherein the motor is a brushed motor. 
However Pramod teach wherein the motor is a brushed motor. (Para. 0017)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Sonoda and Shoji as per Pramod. The motivation is to provide redundancy in EPS applications. (Para. 0002)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. US 2013/0026963 in view of Shoji et al US 2006/0202655
Regarding claim 11, Sonoda teach a method for determining an estimated motor velocity of a motor, the method implemented by a control module of a motor control system, the method comprising: 
automatically calculating an estimated motor velocity based on a torque command signal (Para. 0059 torque command is outputted from the velocity control unit 12), 

a proportional-integral-derivative (PID) controller (combination of 6002, 6003 and 6007) generating the compensated command signal based on an error signal and turning parameters of the PID controller, the error signal indicating an error between a sensed position of the motor and an estimated position of the motor. (Para. 0052)
The motivation being that when the torque of the DC motor is dropped down to zero at the target stop position, the driven body is moved by the elastic deformation charging force and the position shift occurs at the stop position. (Para. 0008)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. US 2013/0026963 in view of Shoji et al US 2006/0202655 and further in view of Yutkowitz US 6,060,854.

Regarding claim 12, Sonoda teach the method according to claim 11, further comprising: Sonoda do not teach transmitting the estimated motor velocity through a velocity-based lowpass filter.
However Yutkowitz teach transmitting the estimated motor velocity through a velocity-based lowpass filter.  (Col. 11, Ln 17-28)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Sonoda and Shoji as per Yutkowitz. The motivation being, is to provide a means for determining 

Regarding claim 13, Yutkowitz teach the method according to claim 11, further comprising converting the estimated motor velocity to the estimated position and transmitting the estimated position to the PID controller. (Col. 11, Ln 32-45)
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. 2013/0026963 in view of Shoji et al US 2006/0202655 and further in view of Pramod US 2021/0167703.

Regarding claim 14, the combination of Sonoda and Shoji teach the method according to claim 11, but they do not teach wherein the motor is a brushed motor. 
However, Parmod teach wherein the motor is a brushed motor (Para. 0017) 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Sonoda and Shoji as per Pramod. The motivation is to provide redundancy in EPS applications. (Para. 0002)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846